         Case 3:20-cv-00330-JBA Document 69-1 Filed 07/23/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
____________________________________

MIA CASTRO, M.D., et al                               )   CIVIL ACTION NO:
                                                      )
              Plaintiff,                                  3:20-cv-00330 (JBA)
                                                      )
   v.                                                 )
                                                      )
YALE UNIVERSITY, et al
                                                      )
              Defendant.                              )   July 23, 2020
____________________________________

                              AFFIDAVIT OF AIMEE J. WOOD

        Aimee J. Wood, having been duly sworn, deposes and states the following:

         1.        I am over the age of eighteen and I believe in the obligation of an oath.

         2.        I am an attorney with the law firm of Mitchell & Sheahan, P.C., and

counsel of record for Defendant Manuel Fontes, M.D., in the above-captioned case. I make

this Affidavit in support of Defendant Fontes’ Reply to Plaintiffs’ Omnibus Memorandum of

Law in Opposition to All Defendants’ Motions to Dismiss.

         3.        Attached hereto as Exhibit A is a true and accurate copy of the Case

Assessment Review sent to our office by the Connecticut Commission on Human Rights and

Opportunities (“CHRO”) on July 13, 2020 with respect to the charges captioned Heidi

Boules vs. Dr. Manuel Lopes Fontes, CHRO No. 2030543.

         4.        Attached hereto as Exhibit B is a true and accurate copy of the Case

Assessment Review sent to our office by the Connecticut Commission on Human Rights and

Opportunities (“CHRO”) on July 13, 2020 with respect to the charges captioned Jodi-Ann

Oliver vs. Dr. Manuel Lopes Fontes, CHRO No. 2030534.

         5.        Attached hereto as Exhibit C is a true and accurate copy of the Case

Assessment Review sent to our office by the Connecticut Commission on Human Rights and
         Case 3:20-cv-00330-JBA Document 69-1 Filed 07/23/20 Page 2 of 2




 Opportunities (“CHRO”) on July 13, 2020 with respect to the charges captioned Lori-Ann

 Oliver vs. Dr. Manuel Lopes Fontes, CHRO No. 2030531.

       6.      On July 21, 2020, our office received Releases of Jurisdiction from the CHRO

for Plaintiffs Castro, Reinhart, and Eltoria; but our office has not yet received Case Assessment

Reviews for these Plaintiffs.

                                                /s/ Aimee J. Wood
                                                Aimee J. Wood


       Subscribed and sworn before me this 23rd day of July, 2020


       /s/ Elisa M. Ordazzo
       Notary Public
       My Commission Expires July 31, 2025
